NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0472n.06

                                        Case No. 22-1397

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                      )                       Nov 22, 2022
PATRICIA M. ROBINSON,                                                     DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellant,                           )
                                                      )         ON APPEAL FROM THE
v.                                                    )         UNITED STATES DISTRICT
                                                      )         COURT FOR THE EASTERN
COMMISSIONER OF SOCIAL SECURITY,                      )         DISTRICT OF MICHIGAN
       Defendant-Appellee.                            )
                                                      )                             OPINION
                                                      )



Before: SUTTON, Chief Judge; COLE and THAPAR, Circuit Judges.

       COLE, Circuit Judge. Patricia Robinson’s application for social security benefits was

denied after an administrative law judge found that she was not disabled within the meaning of the

Social Security Act. She subsequently filed suit in district court, asserting a lack of substantial

evidence to support the Commissioner of Social Security’s adverse decision. Based on a finding

of substantial evidence, the district court adopted the magistrate judge’s recommendation to deny

Robinson’s motion for summary judgment, grant the Commissioner’s motion for summary

judgment, and affirm the Commissioner’s decision. Because substantial evidence supports the

Commissioner’s evaluation of Robinson’s carpal tunnel syndrome and therefore the finding that

she is not disabled, we AFFIRM the district court’s decision.
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


                                        I. BACKGROUND

       Patricia Robinson applied for social security disability benefits due to hypothyroidism and

carpal tunnel syndrome in both hands. After her claim was initially denied, she requested a video

hearing before an Administrative Law Judge (“ALJ”).

       Following Robinson’s hearing, the ALJ applied the governing five-step analysis and

ultimately found that Robinson was not disabled. See 20 C.F.R. § 404.1520(a)(4). Between steps

three and four of her analysis, the ALJ determined Robinson’s capacity for work, ultimately

concluding that Robinson could perform “light work,” subject to a range of limitations and

exceptions. In so finding, the ALJ considered Robinson’s symptoms and impairments, as well as

the medical evidence on the record, including at least seven separate sets of findings. Two of these

sets of findings are relevant to this appeal: those of a hand surgeon, Dr. Curtis Young, and an

occupational therapist, Delores Valtena.      Considering Robinson’s age, education, and work

experience, a vocational expert testified that a similarly situated individual with the capacity for

light work would be able to perform the requirements of “representative occupations,” and

provided three examples encompassing 110,000 jobs in the national economy. Based on these

findings, the ALJ concluded that Robinson was not disabled within the meaning of the Social

Security Act, rendering her ineligible for benefits.

       The Appeals Council summarily denied Robinson’s request for review of the ALJ’s

disability determination, making the ALJ’s decision the final decision of the Commissioner of

Social Security. Robinson filed suit in district court to challenge this decision. The parties cross-

moved for summary judgment. In his report and recommendation, the magistrate judge found that

the Commissioner’s decision was supported by substantial evidence on the record, and

recommended denying Robinson’s motion, granting the Commissioner’s motion, and affirming


                                                -2-
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


the Commissioner’s decision.      Over Robinson’s objections, the district court adopted the

magistrate judge’s report and recommendation, therefore denying Robinson’s motion, granting the

Commissioner’s motion, and affirming the Commissioner’s decision.

       Robinson timely appealed. On appeal, Robinson contends that because the ALJ failed to

follow the agency’s rules and regulations at multiple points, the Commissioner’s conclusion was

not supported by substantial evidence. We disagree.

                                         II. ANALYSIS

A. Legal Standard

       When the Appeals Council denied Robinson’s request for review of the ALJ’s decision,

that decision became the Commissioner’s final decision. 20 C.F.R. § 404.981. The district court

had jurisdiction to review such a final decision under 42 U.S.C. § 405(g). As the district court

entered its own final decision and Robinson timely appealed, we have appellate jurisdiction

under 28 U.S.C. § 1291 and can review the Commissioner’s decision—incorporating the ALJ’s

analysis and findings—under § 405(g).

       We review the district court’s decision in a social security case de novo, Johnson v.

Commissioner of Soc. Sec., 652 F.3d 646, 648 (6th Cir. 2011), and our review is limited to whether

the Commissioner applied the correct legal standards and if the Commissioner’s decision was

based on substantial evidence. 42 U.S.C. § 405(g); Rogers v. Commissioner of Soc. Sec., 486 F.3d

234, 241 (6th Cir. 2007).

       Substantial evidence is “more than a scintilla . . . but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Rogers,

486 F.3d at 241 (quoting Cutlip v. Secretary of Health & Human Servs., 25 F.3d 284, 286 (6th Cir.

1994)). This is not a high threshold: it is reached so long as the Commissioner’s decision is


                                               -3-
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


supported by substantial evidence, even if the opposite conclusion is also supported by substantial

evidence, Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990), and even if not every piece of

relevant medical evidence is discussed, Loral Defense Sys.-Akron v. NLRB, 200 F.3d 436, 452–53

(6th Cir. 1999) (citing NLRB v. Beverly Enterprises-Massachusetts, 174 F.3d 13, 26 (1st Cir.

1999)). Failing to follow agency rules and regulations constitutes a de facto lack of substantial

evidence regardless of a conclusion’s justification elsewhere in the record. Miller v. Commissioner

of Soc. Sec., 811 F.3d 825, 833 (6th Cir. 2016) (quoting Gentry v. Commissioner of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014)).

B. Analysis

       To be eligible for social security benefits, a claimant must be found to be “disabled” as

defined by the Social Security Act. 42 U.S.C. § 423(a)(1)(E). The Commissioner uses a five-step

sequential evaluation process to determine whether a claimant has a qualifying disability.

20 C.F.R. § 404.1520(a)(4).       When moving through the steps, “there are certain governing

standards to which an [agency] must adhere.” Rogers, 486 F.3d at 242. One such standard requires

the Commissioner to consider and assess the persuasiveness of any “medical opinion.” 20 C.F.R.

§ 404.1520c(a). A medical opinion is a “statement from a medical source about what you can still

do despite your impairment(s).” Id. § 404.1513(a)(2). A medical opinion is distinct from

“objective medical evidence,” id. § 404.1513(a)(1), or “other medical evidence,” id.

§ 404.1513(a)(3), neither of which are required to be considered or assessed for their

persuasiveness, see id. § 404.1520c(a). Even for a medical opinion, there is no requirement to

cite to every piece of evidence or conclusion, id. § 404.1520c(b)(1), nor must the agency give

controlling weight to any medical opinion, id. § 404.1520c(a).




                                               -4-
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


       Central to Robinson’s appeal, between steps three and four of the evaluation process, the

Commissioner determined Robinson’s “residual functional capacity” (“RFC”). RFC measures the

most physical and mental work an individual can do despite any limitations or impairments.

20 C.F.R. §§ 404.1520(e), 404.1545(a)(1). The Commissioner then factored Robinson’s RFC into

its analysis at steps four and five, where he determined whether Robinson could perform any past

relevant work—step four—or other work considering her RFC as well as her age, education, and

work experience—step five.      See 20 C.F.R. §§ 404.1520(a)(4), 404.1545(a)(5).      While the

Commissioner stated his consideration of Robinson’s “complaints of [symptoms], the objective

findings in the record, and the opinion evidence” in coming to his RFC conclusion, Robinson

disagrees.

       Specifically, Robinson argues that the Commissioner failed to consider and articulate the

persuasiveness of findings by one of her treating physicians, hand surgeon Dr. Young, which she

claims constituted a medical opinion, and that this evidence should have been considered either

way. Robinson further challenges the interpretation of a functional capacity evaluation by an

occupational therapist, Valtena, despite her evidence being contrary to the Commissioner’s

conclusion. We take these challenges in turn, ultimately concluding that the Commissioner’s

determination is supported by substantial evidence based on the proper legal standards.

       1. Dr. Young’s Findings

       First, Dr. Young’s findings do not constitute medical opinions, so the Commissioner was

not required to assess their persuasiveness or explain why the opinions were not adopted. See 20

C.F.R. § 404.1520c(a); Social Security Ruling, 1996 WL 374184, 96-8p (SSA 1996). Dr. Young

reiterated Robinson’s diagnosis of bilateral carpal tunnel syndrome and provided test results in

raw numbers. There is a difference between what Dr. Young provided—“[s]tatic two-point


                                              -5-
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


discrimination on the right is 7 mm in the thumb and 6 mm in the index through small finger”—

and what the Commissioner considered a medical opinion—“no limitation with low body mobility

. . ., ability to sit approximately 1-2 hours . . . [and] lift a maximum of 10 pounds.” The latter

describes “what [Robinson] can still do despite [her] impairment(s).”            See 20 C.F.R.

§ 404.1513(a)(2).

       Albeit tangential to Robinson’s “ability to perform physical demands of work activities”—

an ability relevant to medical opinions, see id. § 404.1513(a)(2)(i)—Dr. Young’s numbers

themselves do not describe what Robinson can or cannot do during the workday. The term

“medical opinion” cannot be understood to encompass every piece of information that describes

“what [a claimant] can still do” only after manipulation and interpretation with supplemental

evidence. See id. § 404.1513(a)(2). To do so would collapse the distinction between “medical

opinions” on one hand, and “laboratory findings” and “clinical findings” on the other—the latter

two of which need not be assessed, even if they could be interpreted as providing insight on work

activities. Whether Dr. Young’s findings instead constitute “objective medical evidence,” see id.

§ 404.1513(a)(1), or “other medical evidence,” see id. § 404.1513(a)(3), does not change that the

Commissioner was under no obligation to assess their persuasiveness.

       Moreover, regardless of label, the Commissioner properly considered Dr. Young’s

findings. That the Commissioner did not specifically refer to Dr. Young’s grip strength and

discrimination testing is immaterial.   See Loral Defense Sys., 200 F.3d at 452–53 (not all

information needs to be discussed); Dunlap v. Commissioner of Soc. Sec., 509 F. App’x 472, 476

(6th Cir. 2012) (unnecessary to discuss all evidence, particularly when the information is

considered implicitly). The Commissioner referenced Robinson’s June 2019 appointment with

Dr. Young, including Robinson’s rejection of the suggested treatment. And the Commissioner


                                              -6-
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


expressly acknowledged Robinson’s decreased bilateral strength and grip strength, demonstrated

by Dr. Young’s numerical findings. Such decreased strength factored into the Commissioner’s

determination to add limitations and exceptions to Robinson’s RFC, constituting adequate

consideration of the relevant medical evidence in compliance with the regulations. See 20 C.F.R.

§ 404.1520(e); Amir v. Commissioner of Soc. Sec., 705 F. App’x 443, 450 (6th Cir. 2017) (finding

no error in not discussing a specific test result when the broader pain measured by that test was

factored into limitations).

       Combined, the Commissioner’s evaluation of Robinson’s carpel tunnel syndrome is

supported by substantial evidence, including evidence from Dr. Young, so the findings are

conclusive, see 42 U.S.C. § 405(g), and failure to further consider or assess Dr. Young’s test results

was not error.

       2. Valtena’s Findings

       While we do not find Robinson’s objections to the Commissioner’s alleged lack of or

improper consideration of Valtena’s reports waived, the Commissioner’s analysis of Robinson’s

carpal tunnel syndrome adequately addressed Valtena’s findings. As to the waiver point, we agree

with Robinson that while Valtena was not mentioned by name in Robinson’s objections to the

magistrate’s report, her tests and findings were, and these tests and findings go to her objection to

the Commissioner’s handle and finger finding. As such, this specific issue was properly preserved

for appellate review.

       Unlike Dr. Young’s test results, Valtena provided a medical opinion regarding what tasks

Robinson can perform at work despite her impairments, so the Commissioner evaluated the

opinion’s persuasiveness. See 20 C.F.R.§ 404.1520c(a). In doing so, the Commissioner discussed

both Valtena’s ultimate conclusion—that Robinson can handle the physical demands of sedentary


                                                -7-
Case No. 22-1397, Robinson v. Commissioner of Soc. Sec.


work—and her underlying findings—including test results and the reported variance in Robinson’s

lifting ability, ranging from zero to ten pounds depending on the height of the lift. This alone

satisfies the Commissioner’s burden as it relates to Valtena’s medical opinion. See 20 C.F.R.

§ 404.1520c(a)-(b)(1). That the evidence overall, including Valtena’s opinion, could support two

inconsistent conclusions regarding Robinson’s RFC—the capacity to perform sedentary work

versus light work—does not change that the Commissioner’s pick of the two is supported by

substantial evidence. See American Textile Mfrs. Inst., Inc. v. Donovan, 452 U.S. 490, 522–523

(1981) (quoting Consolo v. FMC, 383 U.S. 607, 620 (1966)).

       In sum, the Commissioner’s decision that Robinson is not disabled as defined in the Social

Security Act complies with the agency’s regulations and is supported by substantial evidence.

                                      III. CONCLUSION

       For the foregoing reasons, we affirm the district court’s order adopting the magistrate

judge’s Report and Recommendation.




                                              -8-